DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In a response filed 8/9/2022 with an RCE, Applicant amended claim 1.  This amendment is acknowledged.  Claims 1-20 are pending and are currently being examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,914,561. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference is the data signals being transmitted at a first power level and second power level distinct from the first vs. transmitted at a first magnitude and a second magnitude distinct from the first magnitude.  Looking to the specification, the “magnitude” is not expressly defined and therefore it is unclear what the characteristic would encompass in the claims (scope).  It is assumed to be likely that the inventor intended to define the magnitude as a power level and therefore the claims are patentably indistinct.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does support or define a first signal magnitude and a second signal magnitude distinct from the first magnitude (outside of the first power level distinct from a second power lever where the magnitude would be assumedly be the value of the power level) and therefore it appears that there was not adequate support in the original disclosure for this potentially broader than intended limitation.  For example, the specification gives one example of being operable to produce two signals at different power levels, however the term “magnitude” does not appear in the specification and therefore it is unclear exactly what is covered by the term “magnitude” as the applicant provides no discussion of this term and what is intended to be covered by the term in the claims.  At first consideration, it would appear in the broadest reasonable interpretation that the term “magnitude” could be referring to multiple characteristics.  For example, the signal strength (transmitted voltage/power level), the signal amplitude, or the signal frequency as the physics definition of magnitude is simply described as “distance or quantity”, which multiple features of a signal may be defined as a distance or quantity measure, including the signal simply being sent at a different frequency/channel.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the use of the term "magnitude" in claim 1 may be broadly construed as a relative term which renders the claim indefinite.  The term "magnitude" is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention and is therefore indefinite as it is unclear what exactly is being defined by the claim limitation.  Claims 2-20 depend from claim 1 and therefore are also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch US Pat. No. 8,821,325 in view of Donahoe US Pub. No. 2008/0176681.
In Reference to Claim 1
Kirsch teaches:
An archery projectile locating facility (Fig. 1-10, tracker in an arrow) comprising: 
an elongated body (body 1/3); 
the elongated body including a connection facility adapted to connect to the archery projectile (the body 1 has connecting portion 8 that holds the body when it is inserted into the arrow shaft rear end as 604 is inserted into 606, Fig. 6); 
the elongated body including a microcontroller (6); 
the elongated body including a sensor facility in communication with the microcontroller and operable to detect a flight state (unlabeled switch (accelerometer) in communication with 6 activates the tracker when a flight state is detected (when it is accelerated during firing or impact), Col. 4 lines 45-52); 
the elongated body including a transmitter in communication with the microcontroller and having a power digital amplifier and operable to broadcast a plurality of data signals after the flight state has been detected, the plurality of data signals including information generated by the sensor facility (when the switch is activated by firing or impact, the transmitter in circuit 6 sends out a RF or GPS signals to allow a user to track the location of the body, Col. 4 lines 12-52, where an amplifier is standard transmitting electronics in the art).  
Kirsch fails to teach:
Wherein the transmitter having a multiple power digital amplifier and operable to transmit a first of the plurality of data signals at a first signal magnitude and to transmit a second of the plurality of data signals at a second at a second magnitude, the first signal magnitude distinct from the second power level.
Further, Donahoe teaches:
An arrow including a tracking device including an electronic apparatus to transmit and receive data in the arrow and a wireless receiver to communicate with, the electronic apparatus including a power source, digital amplifiers (separate amplifiers may be used and connected via circuitry to form a multiple power digital amplifier, [0082]), filters, circuitry, and a communication link to send different encoded signals (two encoded signals have a coding magnitude that is distinct from the another, [0083]), and further where signals may be sent with different a transmit power levels (the different power level values constituting magnitudes) and the receiver decoding the signal, wherein the communication link can operate at a relatively low first lower level and a second higher power level ([0089] may use Bluetooth for a lower power transmission option, [0091], [0099], different power sources may also be used 1.5 VDC ([0094], 3 VDC/5VDC [0102] to transmit two distinct signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kirsch to have included connected filters and amplifiers via circuitry to have encoded and decoded the signals having two different signals with different signal characteristics in order to all the transmitter to send separately encoded signals from sensors and elements in the arrow and/or to allow the power source to conserve energy when being used in shorter range transmissions, allow different receiving means to be used with the tracker, and/or to allow the electronic apparatus to be used with a reduced size and capacity while also being capable of being used in longer range transmissions as taught by Donahoe ([0082], [0083], [0091], [0094], [0102]).  Though Donahoe doesn’t specifically teach the multiple power digital amplifier operable to broadcast a plurality of signals being a singular amplifier, it would have been obvious to one having ordinary skill in the art to have formed the amplifier as a singular amplifier to produce the distinct signals since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together (circuit) involves only routine skill in the art (Howard v. Detroit Stove Works, 150 U.S.164 (1893)).
In Reference to Claim 2
Kirsch as modified by Donahoe teaches:
The locating facility according to claim 1, including a directional receiver adapted to receive the at least one data signal, such that the elongated body may be located by a user with the directional receiver (Kirsch: the user has a handheld directional receiver to direct the user to the location of the arrow, Col. 4 lines 15-25, 38-44).  
In Reference to Claim 3
Kirsch as modified by Donahoe teaches:
The locating facility according to claim 1, wherein the elongated body is removably received in a rear aperture of a hollow arrow shaft (Kirsch: the body is removably received in the rear of the arrow 606, Fig. 6, where the body 1 is removed when stoppers 3/4 contact the target, Col. 3 lines 15-38).  
In Reference to Claim 4
Kirsch as modified by Donahoe teaches:
The locating facility according to claim 3, including a stop element connected to the elongated body and having a radial protrusion (Kirsch: the stopper may include an elongate body 7 with radial protrusions 3).  
In Reference to Claim 5
Kirsch as modified by Donahoe teaches:
The locating facility according to claim 4, wherein the stop element includes a cylindrical body adapted to be staked to a rear end of a hollow arrow shaft, and defines a bore adapted to receive a portion of a nock removably connected to the hollow arrow shaft (Kirsch: the stopper may include an elongate cylindrical body 7 with radial protrusions 3 and include a bore to receive a nock 2 which removably attaches to the arrow shaft with the transmitter body, Fig. 1).  
In Reference to Claim 6
Kirsch as modified by Donahoe teaches:
The locating facility according to claim 4, wherein the hollow arrow shaft has a shaft radius and the radial protrusion extends to a greater radius than the shaft radius (Kirsch: fins 3 extend outward from the shaft radius), such that the radial protrusion is adapted to contact target animal tissue to prevent the elongated body from penetrating beyond a target animal even as the hollow arrow shaft may penetrate beyond (Kirsch: fins 3 aid in stopping the device in the target, Col. 3 lines 39-47, 60-63).  
In Reference to Claim 7
Kirsch as modified by Donahoe teaches:
The locating facility according to claim 6, wherein the hollow arrow shaft has fletching, and the stop element has a plurality of radial protrusions adapted to substantially align with the fletching when staked to a rear end of the hollow arrow shaft (Kirsch: fins 3/603 are planar in shape and extend parallel to the long axis of the arrow and may align with fletching 601 of the arrow, Fig. 6).  
In Reference to Claim 8
Kirsch as modified by Donahoe teaches:
The locating facility according to claim 6, wherein the radial protrusion is a planar fin element having a plane parallel to an axis defined by the elongated body (Kirsch: fins 3/603 are planar in shape and extend parallel to the long axis of the arrow and may align with fletching 601 of the arrow, Fig. 6). 
In Reference to Claim 18
Kirsch as modified by Donahoe teaches:
The locating facility according to claim 1, the sensor facility including an acceleration sensor adapted to generate movement information (Kirsch: accelerometer or inertial motion switch, Col. 4 lines 45-52, detects and generates information of detected movement).  
In Reference to Claim 19
Kirsch as modified by Donahoe teaches:
The locating facility according to claim 18, wherein the transmitter is adapted to transmit the movement information as part of the at least one data signal (Kirsch: the transmitted signal would include information indicating the detected movement, Col. 4 lines 45-52).  
In Reference to Claim 20
Kirsch as modified by Donahoe teaches:
The locating facility according to claim 3, wherein the elongated body is slidably received in the hollow arrow shaft such that the elongated body is removable from the hollow arrow shaft with limited force (Kirsch: the body 1 is frictionally retained by means 8 and removable from the shaft when a limited force is applied by the target on the stopping means 3, Col. 3 lines 15-38).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch and Donahoe as applied to claim 4/1 above and further in view of Cyr et al. US Pat. No. 6,764,420.
In Reference to Claim 9-13
Kirsch as modified by Donahoe teaches:
The locating facility according to claim 4/1 as rejected above wherein an antenna in electrical communication with the transmitter (RF signals are generated and sent by radio frequency transmitting device, which is generally an antenna in the art, Col. 4 lines 12-26).
Kirsch fails to teach:
Wherein the stop element and nock are connected to the elongated body by a tether and an antenna in electrical communication with the transmitter, the antenna is an elongated wire connected at one end to the elongated body and a free end free of the elongated body.  
Further, Cyr teaches:
An arrow including a tracking device having an elongated body (7) and attached to a stopping element and nock (14/9) by a tether which may also acts as an antenna with one end attached to the elongate body (first end of 23 attached to body 7) and another end free from the body (anchored to the nock at 13 but free from the tracker body 7, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kirsch to have included a tether between the nock and elongated body in order to ensure that the nock remains attached to the tracker during use and to have included an antenna extending from the tracker as antennas are well-known and commonly used on transmitting devices for arrow tracking in the art as taught by Cyr (Col. 4 lines 1-26, Col. 6 lines 50-53).
Claims 14-15 are rejected under 35 U.S.C. 103a as being unpatentable over Kirsch and Donahoe as applied to claim 1 above and further in view of VanTassell et al. US Pat. No. 10,401,136.
In Reference to Claim 14-15
Kirsch as modified by Donahoe teaches:
The locating facility according to claim 1 as rejected above.
Kirsch fails to teach:
The sensor facility including a temperature sensor adapted to generate temperature information on the elongated body adapted to transmit the temperature information as part of the at least one data signal.  
Further, VanTassell teaches:
An arrow including a tracking device including a temperature sensor adapted to generate temperature information on the elongated body adapted to transmit the temperature information as part of the at least one data signal (Col. 20 lines 10-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kirsch to have included a temperature sensor in order to convey to the user more detailed information about the target (body temperature, etc.) as taught by VanTassell (Col. 20 lines 10-29).
Claims 16-17 are rejected under 35 U.S.C. 103a as being unpatentable over Kirsch and Donahoe as applied to claim 1 above and further in view of Andol et al. US Pat. No. 7,300,367.
In Reference to Claim 16-17
Kirsch as modified by Donahoe teaches:
The locating facility according to claim 1, including an energy storage device in electrical communication with the microcontroller and the sensor facility (battery 5 powers the controller and sensor of the tracker), and wherein the sensor facility is operable to generate energy status information (the signal would inherently include information that the battery is activated as the sensor switches the tracker on when use is detected)
Kirsch fails to teach:
The sensor specifically operable to generate detailed energy status information and the transmitter is adapted to transmit the energy status information as part of the at least one data signal.  
Further, Andol teaches:
An arrow including a tracking device including a power source connected to the sensor facility wherein the sensor is operable to generate energy status information and the transmitter is adapted to transmit the energy status information as part of the at least one data signal (Col. 13 line 63 – Col. 14 line 58, Fig. 29, 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kirsch to have included an energy status informational signal in order to convey to the user the remaining life or status of the battery during use as taught by Andol (Col. 14 lines 58-59, Col. 14 lines 32-43).
Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive. 
First, regarding the 112 rejection and double patenting rejection.  It is noted that the applicant would like to address the double patenting rejection after other issues are resolved.  This is fine, however these rejections at the current time are related and at this time the arguments are not found persuasive.  The term “magnitude” is used in the claims but does not appear in the specification.  The parent application had similar language that replaced “magnitude” with “power level” in the claims.  The specification does give an example that the transmitter is operable to transmit data signals at first and second distinct power levels, however it is never confirmed or explained that the claimed characteristic would in fact be distinct first and second power levels.  Further, if the claimed “magnitude” is only intended to be the distinct first and second power levels as described and the characteristic is not intended to cover any other subject matter, than the claims are identical in what they cover to that of the previously granted patent described in the double patenting rejection and would constitute a statutory double patenting rejection instead of the non-statutory double patenting rejection that has previously been applied as the claims appear to currently be attempting to claim more than the previously patented claims by opening more subject matter by using the term “magnitude” as opposed to “power level” as a magnitude is generally broader than a power level, but it is not inherently defined by any set group of limitations that one of ordinary skill in the art would know that “magnitude” would be limited to without further guidance from the applicant’s specification.  At first consideration, it would appear in the broadest reasonable interpretation that the term “magnitude” could be referring to multiple characteristics.  For example, the signal strength (transmitted voltage/power level), the signal amplitude, or the signal frequency could be considered distinct magnitudes as the physics definition of magnitude is simply defined as “distance or quantity”, which multiple features of a signal may be defined as a distance or quantity measure, including the signal simply being sent at a different frequency/channel as would appear to be taught by the prior art.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the rejection clearly states the motivation one of ordinary skill would have to modify the primary reference with the features of the secondary reference as discussed in the rejection of the claims.  The applicant fails to discuss any specific details of how the combination is inadequately supported or motivated or how the claimed subject matter is not taught by the cited prior art and therefore this argument is not found persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Brief Discussion of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Zusman (9,075,124) and Ledbetter (9,557,148) teach similar arrow tracking devices.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711